DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-4 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Yoshikawa (WO 2018/084159 A1, see English equivalent US 2019/0259885 for mapping) in view of Hwang et al. (US 2016/0322527).

Regarding claim 1, Yoshikawa discloses a solar cell module in Figures 1 and 2A-B, comprising:
	a plurality of solar cells (105) each having a long axis and a short axis (see rectangular solar cells in Figure 2A, [17] and 32]), and including a front electrode (71/711) disposed on a front surface (81) and a back electrode (72/721) disposed on a back surface (82) thereof (Figures 1, 2A-2B and [43]), the plurality of solar cells being disposed along a first direction (Figure 2A); and
	a plurality of wiring members (201) connected to a first solar cell (first solar cell in the row in Figures 2A-B) and a second solar cell (second cell in the row in Figures 2A-2B) adjacent to the first solar cell among the plurality of solar cells ([31] and [59]-[60]),
wherein each of the plurality of solar cells includes a first side surface (91) of one side in the first direction (Figures 2A-2B), a second side surface (92) having a cutting surface on another side (Surface 92 is a cutting surface as discussed in [13] and [44]-[47]), and a protrusion formed on the back surface adjacent to the second side surface (The cells of Yoshikawa are cut in half using a laser as shown in Figures 3A-B and 4A-B and discussed in [13], [44]-[47], which will result in a cut side and a non-cut side and a protrusion formed adjacent to the second side surface on the back surface of the cells as claimed. It is noted that the laser can be directed at the front or back surface as desired to form the cut surface of the cells. Further, the cells of Yoshikawa are made in the same way as the instant solar cells and will result in the same structural features.),
	wherein the first side surface (91) of the second solar cell (second cell in row shown in Figures 2A-2B) and the second side surface (92) of the first solar cell (first cell in row in Figure 2A-2B) are disposed to face each other (Figures 2A-2B and [33]-[35]), and
	wherein the plurality of wiring members (201) are connected to the back electrode (72/721) of the second solar cell (second cell in row in Figures 2A-B), pass between the first side surface (91) of the second solar cell and the second side surface (92) of the first solar cell (first cell in row in Figures 2A-2B), and are connected to the front electrode (71/711) of the first solar cell (Figure 2A-B), thereby the plurality of wiring members do not contact the protrusion of the first solar cell (The cells of Yoshikawa are connected in the same manner claimed and the wiring members 201 do not extend over the protrusion on the back surface of the cell which is adjacent to surface 92 on the rear side 82 as shown in Figures 2A-2B. Further, the wiring members 201 do not extend over the entire rear surface of the cells and specifically do not extend over the rear surface adjacent to the side surface 92 as shown in Figures 2A-2B. Therefore, one having ordinary skill in the art would understand that the plurality of wiring members of Yoshikawa do not contact the protrusion of the first solar cell.).

Since Yoshikawa discloses all the limitations of the instant claims, the reference is deemed to be anticipatory for the limitations that the plurality of wiring members do not contact the protrusion of the first solar cell. 
	However, if Yoshikawa is not found to disclose that the plurality of wiring members do not contact the protrusion of the first solar cell, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the device of Yoshikawa such that the plurality of wiring members do not contact the protrusion of the first solar cell, based on the teachings of Hwang.
	Hwang discloses a solar cell module in Figure 1 comprising a first solar cell (and a second solar cell (160) connected by a plurality of wiring members (142) ([102]), wherein the plurality of wiring members (142) are spaced from the edges of the first and second solar cell ([102]-[104] and Figure 8).  
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the plurality of wiring members of Yoshikawa to be spaced from the edges of the first and second solar cell such that the plurality of wiring members do not contact the protrusion of the first solar cell, as taught by Hwang, because spacing the plurality of wiring members from the edges of the solar cells allows attachment of the wiring members to the electrodes with sufficient coupling force or attachment force while minimizing bending and stress on the wiring members (Hwang, Figure 8, [102]-[104] and [111]).

Yoshikawa additionally discloses that the second electrode (back electrode) includes a plurality of finger lines (72) parallel to each other ([43] and Figures 1 and 3A-B, the front and back electrodes can be patterned in the form of a grid with finger lines), but Yoshikawa does not disclose that the back electrode includes a plurality of finger lines parallel to each other and a plurality of pad parts electrically connected to the plurality of finger lines and positioned along the first direction, and wherein one end parts of the plurality of wiring members are respectively joined to outermost pads disposed to be closest to the protrusion of the second solar cell among the plurality of pad parts in the first direction, and the outermost pads are configured to prevent the one end parts of the plurality of wiring members from contacting the protrusion.

Hwang discloses a solar cell module in Figure 1 comprising a first solar cell (and a second solar cell (160) connected by a plurality of wiring members (142) ([102]), wherein the plurality of wiring members (142) are spaced from the edges of the first and second solar cell ([102]-[104] and Figure 8), wherein the back electrode (44) includes a plurality of finger lines (44a) parallel to each other and a plurality of pad parts (422) electrically connected to the plurality of finger lines and positioned along a first direction ([194]), and wherein one end parts of the plurality of wiring members (142) are respectively joined to outermost pads (422) disposed to be closest to the edge of the second solar cell among the plurality of pad parts in the first direction (Figures 9 and 13 and [194]), and the outermost pads are configured to prevent the one end parts of the plurality of wiring members from contacting the edge of the cells ([188], [193]-[194] and Figure 8).

It would have been obvious to one having ordinary skill in the art at the time the invention was filed to add the plurality of pad parts electrically connected to the plurality of finger lines and positioned along the first direction to the back electrode of Yoshikawa, wherein one end parts of the plurality of wiring members are respectively joined to outermost pads disposed to be closest to the protrusion of the second solar cell among the plurality of pad parts in the first direction, and the outermost pads are configured to prevent the one end parts of the plurality of wiring members from contacting the protrusion, as taught by Hwang, because the pad parts increase an area of the crossing of the wiring members and the finger electrodes allow the siring members to be attached with sufficient coupling force (Hwang, [104], [111] and [119]).

Regarding claim 2, modified Yoshikawa discloses all of the claim limitations above. Yoshikawa additionally discloses that each of the plurality of solar cells includes: a semiconductor substrate (10) ([39]); a first conductive type region (31) formed on a front surface of the semiconductor substrate (Figure 3B and [40]), and having a first conductive type opposite to a conductivity of the semiconductor substrate ([40]); and a second conductive type region (32) having a second conductive type which is the same as the semiconductor substrate (Figure 3B and [40]), and formed on a back surface of the semiconductor substrate (10) (Figure 3B).
Regarding claim 3, modified Yoshikawa discloses all of the claim limitations as set forth above. Yoshikawa additionally discloses that the protrusion is formed on the second conductive type region (The protrusion of Yoshikawa would be located on the back surface of the cell as discussed in the rejection of claim 1 above and is therefore formed on the second conductive type region).

Regarding claim 4, modified Yoshikawa discloses all of the claim limitations as set forth above. Yoshikawa additionally discloses that end parts of the plurality of wiring members (201) are disposed adjacent to the protrusion on the back surface of the second solar cell in the first direction (Figures 2A-B, The protrusions of Yoshikawa would be located on the back surface of the cells adjacent to the laser cut surfaces 92 and are adjacent to end parts of the plurality of wiring members 201. It is additionally noted that end parts of the wiring members are “adjacent” to the whole back surface of the device.) so that the plurality of wiring members do not over cross the protrusion in passing between the first side surface of the second solar cell and the second side surface of the first solar cell (Figures 2A-B, The protrusions of Yoshikawa would be located on the back surface of the cells adjacent to the laser cut surfaces 92 and are not over crossed by the wiring members 201).

Regarding claim 21, modified Yoshikawa discloses all of the claim limitations as set forth above. Yoshikawa additionally discloses that the protrusion includes raised portions having one or more peaks above a planar surface of the second side surface (The cells of Yoshikawa are cut in half using a laser as shown in Figures 3A-B and 4A-B and discussed in [13], [44]-[47], which will result in a protrusion formed adjacent to the second side surface on the back surface of the cells, wherein the protrusion includes raised portions having one or more peaks above a planar surface of the second side surface as claimed. It is further noted that the cells of Yoshikawa are made in the same way as the instant solar cells and will result in the same structural features.).

Claims 6-10 are rejected under 35 U.S.C. 103 as being unpatentable over Yoshikawa (WO 2018/084159 A1, see English equivalent US 2019/0259885 for mapping) in view of Hwang et al. (US 2016/0322527), as applied to claim 1 above, in further view of Choi et al. (US 2015/0381109).

Regarding claims 6 and 7, modified Yoshikawa discloses all of the claim limitations as set forth above. Yoshikawa does not disclose that thicknesses of the plurality of wiring members are approximately 270 µm to 320 µm, wherein each of the plurality of wiring members includes a core layer of metal, and a solder layer formed surrounding a surface of the core layer and including a solder material, and a thickness of the core layer is approximately 240 µm to 280 µm.

Choi discloses a solar cell module in Figure 1 comprising a plurality of solar cells (11) interconnected by a plurality of wiring members (30) (Figures 2-4 and [81]), wherein thicknesses of the plurality of wiring members (30) are approximately 300 µm to 500 µm ([81]), wherein the plurality of wiring members (30) include a core layer of metal (33) ([83]), and a solder layer (31) formed surrounding a surface of the core layer (33) and including a solder material (Figure 5B and [83], it is noted that the materials of the coating layer are solder materials), and a thickness of the core layer (33) is approximately 288 µm-488 µm (300-500 µm minus the approximately 12 µm thickness of the coating layer, [81]).
Choi does not disclose the specifically claimed range of approximately 270 µm to 320 µm for the thicknesses of the plurality of wiring members and approximately 240 µm to 280 µm as the thickness of the core layer. However, in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). Similarly, a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties. Titanium Metals Corp. v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to use thicknesses of approximately 270 µm to 320 µm for the plurality of wiring members, wherein the plurality of wiring members include a core layer of metal, and a solder layer formed surrounding a surface of the core layer and including a solder material, and to use a thickness of the core layer of approximately 240 µm to 280 µm in the device of modified Yoshikawa, as taught by Choi, because the solder layer allows the wiring member to be easily connected to the front or rear electrodes of the solar cells (Choi, [84] and [87]) and the one having ordinary skill in the art would have a reasonable expectation of success when using the thicknesses taught by Choi in the device of modified Yoshikawa.

Regarding claim 8, modified Yoshikawa discloses all of the claim limitations as set forth above. Modified Yoshikawa additionally discloses that the core layer is a wire having a circular cross section (Choi, Figure 5B).

Regarding claim 9, modified Yoshikawa discloses all of the claim limitations as set forth above. Yoshikawa does not explicitly disclose that a number of the plurality of wiring members is about 8 to 12.
Choi additionally discloses that a number of the plurality of wiring members (30) is about 8 to 12 ([221]-[222], see 11 wiring members).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to use 11 wiring members in the device of modified Yoshikawa, as taught by Choi, in order to minimize the material cost of the wiring members while maximizing the power output of the module (Choi, [217]-[220]). 
	
	Regarding claim 10, modified Yoshikawa discloses all of the claim limitations as set forth above. Yoshikawa additionally discloses that the short axis is approximately half a length of the long axis (Figures 2A and 3A and [17], [34], [56], the cells are formed from square wafers cut in half which results in rectangular cells with the short axis being half the length of the long axis).

Response to Arguments
Applicant's arguments filed 7/13/2022 have been fully considered but they are not persuasive. 

Applicant ‘s arguments with respect to the combination of Yoshikawa and Choi regarding the limitations to the plurality of pad parts are moot since a new grounds of rejection has been provided over Yoshikawa in view of Hwang which renders obvious the limitations to the pad parts as discussed in the rejection above.


Applicant argues that Yoshikawa does not disclose a protrusion formed on the back surface adjacent to the second side surface, and that the plurality of wiring members do not contact the protrusion of the first solar cell. Applicant argues that Yoshikawa discloses that a division groove 19 is formed on a front surface 85 of the substrate, and the metal electrode 711 located on the front surface of the first solar cell and the metal electrode 721 located on the back surface of the second solar cell are connected using a wiring member. Applicant argues that the cut is on the front surface 81 in Yoshikawa, if the assumption of the Examiner that the cut would generate a protrusion is used for sake of argument (see paragraph 4 of page 4 of the Office Action), then any protrusion would be present on the front surface 81, so that the wiring member 201 would be right up against any protrusions formed at that location, and would likely touch any protrusions formed thereon. Thus, not only is the assumed location of the protrusion on the front surface of Yoshikawa different from feature 1 providing the protrusion on the back surface, the arrangement of the wiring member 201 passing right over the assumed location of the protrusion in Yoshikawa would likely lead to contact of the protrusion and the wiring member 201 in Yoshikawa, so that Yoshikawa fails to disclose or suggest the plurality of wiring members do not contact the protrusion of the first solar cell of feature (1).

	Examiner respectfully disagrees. As discussed in the rejection above, Yoshikawa discloses in [47] that “Although, in FIG. 4A, the splitting groove 19 is formed on the silicon substrate 10 on the first principal surface side, laser light irradiation may be performed from the second principal surface side to form a splitting groove on the second principal surface side”. The irradiation of laser light forms the protrusions on the back side. Thus, Yoshikawa discloses the protrusions being on the back side (second principal surface side) as claimed. Based on the laser being irradiated from the rear and forming the cut side 92, the protrusion will be formed on the back surface adjacent to the second side surface 92 and the wiring members 201 do not contact and do not over cross the protrusion since the wiring members 201 cross over the front surface of the cut side 92 when connecting the first and second solar cells as shown in Figure 2B. The laser irradiation of the semiconductor substrate will necessarily form a protrusion on the surface of the substrate as evidenced by Fukuda et al. (US 4,877,481) in Figure 2, and column 1 lines 22-42, column 2 lines 51-64. Thus, Yoshikawa discloses a protrusion on the back surface of the substrate as claimed. 

Applicant argues that the Hwang and Choi references do not disclose the protrusion formed on the back surface adjacent to the second side surface, as recited in claim 1.
	
	Examiner respectfully disagrees. Hwang and Choi have not been relied upon to teach the protrusion formed on the back surface adjacent to the second side surface since this feature is already present in Yoshikawa as discussed above. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

Conclusion                                                                                                                                                                                          
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINDSEY A BERNIER whose telephone number is (571)270-1234. The examiner can normally be reached Monday-Thursday 12-10 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Barton can be reached on 571-272-1307. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/LINDSEY A BERNIER/Primary Examiner, Art Unit 1726